 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   SNOW COVERED CAPITAL, LLC,
                                                           Case No.: 2:19-cv-00595-JAD-NJK
 9          Plaintiff(s),
                                                                        ORDER
10   v.
                                                                  (Docket Nos. 82, 85)
11   WILLIAM WEIDNER, et al.,
12          Defendant(s).
13         Pending before the Court are Plaintiff’s motions to dismiss the first amended counterclaims
14 filed by the Trustee for Defendant Lucky Dragon LP (LDLP) at Docket No. 61 and to strike certain
15 provisions of Docket No. 61. Docket Nos. 82, 85. On October 8, 2019, Plaintiff and Defendant
16 LDLP filed a joint notice of settlement. Docket No. 98. In light of the settlement between these
17 parties, the Court DENIES Plaintiff’s motions without prejudice as moot. Docket Nos. 82, 85.
18 These motions may be refiled if settlement does not occur.
19         IT IS SO ORDERED.
20         Dated: December 11, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
